Citation Nr: 1528915	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  10-26 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for left thigh numbness. 


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to March 1978.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the RO that denied the Veteran's request to reopen his previously denied claim. In a September 2013 decision, the Board reopened the Veteran's claim for entitlement to service connection for left thigh numbness and remanded the claim on the merits for additional development. The development has been completed and the case has been returned to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

The Veteran's disability manifested by left thigh numbness was not manifest during service. Disability manifested by left thigh numbness is not attributable to service.


CONCLUSION OF LAW

A disability, manifested by left thigh numbness was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in June 2006, July 2008 and July 2014. The claim was last adjudicated in February 2015.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

In addition, the Veteran was afforded multiple VA examinations in connection with his claim for service connection. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examinations and the medical opinion obtained in May 2010 are adequate with regard to the issue on appeal, as the May 2010 opinion was predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Further, the Board is aware that this appeal was, most recently, remanded by the Board in September 2013. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). That remand requested that the Agency of Original Jurisdiction adjudicate the intertwined claim to reopen the previously denied claim of entitlement to service connection for back strain. Here, the Veteran's petition to reopen the previously denied claim of entitlement to service connection for back strain was adjudicated in the February 2015. Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110.  Numbness is not a chronic disease listed under 38 C.F.R. § 3.309(a) and the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Analysis

As an initial matter, the Board notes that the Veteran does not allege, and the evidence does not reflect, that the disability for which he claims entitlement to service connection is the result of participation in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service treatment records reflect that the Veteran sought treatment for complaints referable left leg pain. November 1976 service treatment records reflect the Veteran's complaint of left leg pain ongoing for 2-3 months. The impression was mild chondromalacia. A November 1977 service physical profile serial report record documents the Veteran's complaint of left leg pain. Restrictions instituted were no marching or running. On separation examination in January 1978, clinical evaluation of the lower extremities, musculoskeletal and neurological systems was all normal. However, the examiner did document the Veteran's report of occasional cramps in both legs and low back pain of one week duration.

Subsequent to service, private and VA medical records verify that the Veteran has current complaint of left thigh numbness. For example, in a February 2006 statement, the Veteran's treating physician documented a history of treatment rendered for the Veteran's complaint of low back pain and left thigh numbness. Relevant diagnosis was mechanical discogenic and neurogenic low back pain. The Veteran was prescribed Percocet and Neurotin for his symptoms. Thus, the remaining question is whether the current disability manifested by left thigh numbness is related to service.  

On this record, the Board finds that service connection for left thigh numbness is not warranted. Though the Veteran has current left thigh numbness, the evidence does not serve to link the onset of the current left thigh numbness to disease or injury sustained during a period of service. To that end, the Board notes that in the May 2010 report of VA examination the physician opined that the Veteran's current left thigh condition was less likely as not due to his military service. The examiner noted that the medical records, including Dr. Rice's note (January 2010 statement of Dr. Stephen Rice) were reviewed.  The physician observed that the service treatment records showed that the Veteran repeatedly complained of left leg and knee pain (diagnosed as chondromalacia). However, there was only one documentation of complaint relative to his lower back. That lower back complaint was not radicular in nature and did not appear to be spinal stenosis or have associated radiculopathy. The physician acknowledged that the Veteran complained that his left thigh numbness had progressed in severity over the years. But, the physician explained that the Veteran had spinal stenosis (confirmed by MRI) which was due to arthritic conditions and disc degenerative changes. However, the physician found no evidence of spinal stenosis during service. The physician concluded that the Veteran's left thigh numbness was most likely related to lumbar spinal stenosis which was not associated with the Veteran's period of service.

The Board is aware of the January 2010 private treatment record in which Dr. Rice concluded that "the origin of his problem appears to have arisen during the time period when he was in the military service of our country." The physician explained that the Veteran's "current complaints mirror closely his prior complaints." To that end, the physician observed that the Veteran's former physician also concluded that the Veteran's problems at that time were exacerbations of previously stable problems that had their origins during military service. To the extent these records represent evidence in favor of the claims the Board is affording them little probative value. First, the Board points out that in an October 2002 statement the physician incorrectly reported that the Veteran had a "service-connected back injury from 1978" and opined that the Veteran's "back symptoms at this time are an aggravation of a pre-existing service-connected injury." Importantly, the Veteran does not have a service-connected back injury. As service connection has not been established for a back injury, it is not clear how the physician, in the January 2010 statement, determined that "the origin of his [the Veteran's] problem [here left thigh numbness] appears to have arisen during the time period when he was in the military service of our country" or how the alleged "current complaints [of left thigh numbness] mirror closely his prior complaints." The Board finds the opinions were based on an inaccurate factual premise and are not credible for the purposes of establishing a nexus to service. See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) ("An opinion based upon an inaccurate factual premise has no probative value."); see also Miller v. West, 11 Vet. App. 345, 348 (1998) (explaining that a medical professional's conclusion "is not probative without a factual predicate in the record"). Accordingly, these opinions are afforded little probative value.

The Board does not dispute that the evidence of record indicates that the left thigh numbness is a radicular symptom originating from a low back disorder. However, the Board finds that the more probative opinion is the opinion offered by the VA physician in May 2010. The Board reiterates that the VA physician acknowledged the Veteran's sole complaint of low back pain in service (as documented on the January 1978 separation examination). However, the physician found no evidence of spinal stenosis during service. The physician concluded that the Veteran's left thigh numbness was most likely related to the lumbar spinal stenosis which was not associated with the Veteran's period of service.

The Board has the authority to and affords more probative weight to the opinion of the VA examiner offered in May 2010. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The only other evidence of record supporting this claim is the various general lay assertions. In this case, the Board finds that the Veteran was competent to state that his left thigh numbness onset during service. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). The Board finds his assertions to be credible. However, in this case, the Board finds the opinion offered by the VA examiner in May 2010 to be more probative. The VA examiner is a medical professional who reviewed the claims file, considered the reported history and provided clear rationale to support the conclusion. The examiner used his expertise in reviewing the facts of this case and determined that the current left thigh numbness was unrelated to incident of the Veteran's period of service. It is clear that the examiner fully understood the basis for the claim yet still determined, after reviewing the facts of the case, that the Veteran's left thigh numbness was related to causes other than service. 

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for left thigh numbness must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for left thigh numbness is denied. 



____________________________________________
K. J. ALIBRANDO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


